Citation Nr: 0722248	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mental fatigue.



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.

The Board notes that the veteran's June 2005 substantive 
appeal originally included the issue of new and material 
evidence to reopen a claim for service connection for bipolar 
disorder and depression.  However, at his January 2006 DRO 
hearing, the veteran expressed his desire to withdraw this 
issue.  38 C.F.R. § 20.204(b)(1) (2006).

The Board further notes that the veteran requested a Travel 
Board hearing in his June 2005 substantive appeal.  In 
October 2006, he opted for a Board videoconference hearing.  
Board records show that the veteran failed to report for the 
hearing scheduled in June 2007.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2002).  


FINDING OF FACT

There is no evidence of a chronic psychiatric disorder at 
separation from service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
mental fatigue and his period of active duty service from 
February 1966 to January 1969.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
claimed as mental fatigue, is not established.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that his mental fatigue 
first manifested in service as a result taking on too many 
activities and not getting enough sleep.  He asserts that he 
received treatment in service and that he continued to 
receive treatment after service for a psychiatric disorder.  

Initially, the Board notes that there is no clear diagnosis 
of mental fatigue, nor is mental fatigue listed as a 
psychiatric disease in DSM-IV, the American Psychiatric 
Association's manual for diagnosing psychiatric illness.  
Nevertheless, it will be assumed for the sake of argument 
that the veteran does have a current psychiatric disability.  
In reviewing the record, it is noted that the claims file 
contains a letter dated May 1976 from one of the veteran's 
private physicians indicating that the veteran reported a 
history of sluggishness, apathy, and depression dating back 
to 1972.  VA treatment records diagnose the veteran with 
bipolar disorder, not otherwise specified; there is no 
diagnosis of mental fatigue in the VA treatment reports.  In 
addition, in August 1999, the veteran was afforded a 
psychological evaluation by the Social Security 
Administration (SSA) in connection with his claim for 
disability insurance benefits.  The SSA examiner diagnosed 
the veteran with probable cognitive impairment secondary to 
head trauma received when he was struck by a bus in December 
1996.  Again, the August 1999 psychological evaluation 
contained no diagnosis of mental fatigue.  

For the purposes of this appeal, the Board will assume that 
the veteran suffers from some sort of mental fatigue based on 
the May 1976 physician's letter documenting the veteran's 
complaints of sluggishness, apathy, and depression as far 
back as 1972.  However, there is no diagnosis of a psychosis 
related to mental fatigue, such that the presumption of in-
service incurrence is not for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  In addition, review of 
service medical records fails to disclose any complaint, 
treatment, or diagnosis of psychiatric disorder in service.  
In his November 1968 report of medical history, the veteran 
indicated that he felt to be in good health and noted that he 
never had frequent trouble sleeping, 


depression, excessive worry, or nervous trouble of any sort.  
His October 1968 separation examination indicated that his 
psychiatric state was normal and there was no evidence of 
personality deviation.  In a statement of medical conditions 
completed at the time of his separation in January 1969, the 
veteran indicated that there had been no change in his 
medical condition since the October 1968 separation 
examination.  Furthermore, there is no evidence of mental 
fatigue until complaints of sluggishness and apathy were 
documented in the May 1976 private physician letter, several 
years after service.  Although the veteran related in several 
statements that he experienced symptoms since service, there 
is no evidence to establish service connection on the basis 
of chronicity in service or for disorder seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

The record indicates that the veteran was deemed disabled by 
the Social Security Administration for purposes of disability 
benefits effective from 1996 due to torn medial meniscus of 
he left knee, postoperative; right knee pain; postoperative; 
degenerative disc disease of the lumbar spine, postoperative; 
neurogenic bladder; and cognitive impairment secondary to 
closed head injury with depressed mood.  The veteran contends 
his status as an SSA disability insurance benefits recipient 
supports his claim for service connection.  However, the SSA 
decision notes that the veteran alleged disability since 
December 1, 1996 due to problems with his legs and knees as a 
result of a motor vehicle accident.  There is no indication 
that the disabilities for which the veteran receives SSA 
disability insurance benefits are related in any way to 
service.  In any event, a finding of disability from 1996, 27 
years after the veteran's separation from service, would 
still offer no probative evidence to link the veteran's 
disability to service.   

Finally, the Board finds no competent evidence of a nexus 
between the veteran's mental fatigue and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, there is no opinion 
from a qualified medical or psychiatric professional that 
establishes a relationship between the veteran's mental 
fatigue and his period of service.  Absent such evidence, 
service connection cannot be established.  

The veteran has offered his personal opinion that his mental 
fatigue is related to service.  Specifically, he claims that 
it manifested in service as a result of taking on too many 
activities and not getting enough sleep.  However, he is a 
lay person, not trained in medicine or psychiatry, and as 
such is not competent to offer an opinion on matters 
requiring medical expertise.  Accordingly, his assertion as 
to the etiology of his mental fatigue is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, claimed as mental fatigue.  38 U.S.C.A. 
§ 5107(b).  That is, absent competent evidence of a 
psychiatric disorder in service or competent evidence of a 
nexus between current mental fatigue and service, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor. Id.  The appeal is denied.        


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2004 and February 2005, as well as in the April 2005 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the May 2004 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
asked to send any evidence in his possession which pertains 
to his claim by letter dated February 2005.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with specific 
notice concerning potential disability ratings and effective 
dates by correspondence dated March 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
and SSA disability records.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional records as well as 
lay evidence in the form of his own written statements and 
testimony at his January 2006 DRO hearing.  In correspondence 
dated May 2006, the veteran indicated that he has no other 
information or evidence to submit to VA to substantiate his 
claim.  As there is no indication of further outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as mental fatigue, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


